          Case 1:19-cv-01707-AJN Document 52 Filed 05/26/20 Page 1 of 2




                                                                 1101 Kings Highway N., Ste 402
                                                                           Cherry Hill, NJ 08034
                                                                             Tel: (856) 685-7420
                                                                             Fax: (856) 685-7417
                                                                      jswidler@swartz-legal.com
                                          May 26, 2020

VIA ECF and E-MAIL
The Honorable Alison J. Nathan, USDJ
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
NathanNYSDChambers@nysd.uscourts.gov

       Re:     Lesser et al. v. TIAA Bank FSB f/k/a Everbank Financial Corp.
               Docket No. 19-vc-01707

Dear Judge Nathan:

       I write on behalf of all Parties to advise the Court that the Parties have reached a proposed
settlement of this action which was the product of lengthy negotiations, two full-day mediation
sessions between the Parties, and subsequent negotiations to agree upon the proposed settlement
agreement which concluded late last week, on May 22. Accordingly, the Parties will be filing a
joint motion to approve their settlement promptly. On May 21, the Parties received the Court’s
Opinion and Order on TIAA Bank’s Motion to Compel Arbitration and Stay the Proceedings and
have now included that ruling and its effect in the settlement agreement
        Essentially, the settlement completely resolves the claims of 54 former mortgage loan
employees of Defendant, TIAA Bank (and/or former mortgage loan employees of TIAA Bank’s
predecessor, EverBank). Of those 54, fifty are either named plaintiffs or have opted-into this
action and five have been arbitrating their claims against Defendant in an earlier-filed American
Arbitration Association (“AAA”) proceeding before Arbitrator Andrew Byrne (one individual who
opted-into this action, Omar Hassan, is also a claimant in the arbitration). Much of the discovery
taken which facilitated the mediation and allowed the Parties to reach a settlement was done in
connection with the AAA arbitration proceeding, overseen by Arbitrator Byrne.
        Because the settlement will need to be approved both in the pending AAA arbitration
proceeding and by this Court, and because Arbitrator Byrne is familiar with the claims and
defenses raised by the Parties in the arbitration (which are identical to those raised in this
proceeding) and has been diligently overseeing the arbitration for more than a year and a half, the
Parties ask the Court to consider their joint request for the appointment of Arbitrator Byrne,
pursuant to Fed. R. Civ. P. 53, as a special master, who would issue (a) a reasoned opinion as to
approval of the settlement agreed to by the five (5) individuals in arbitration, and (b) a Report &
Recommendation that would simultaneously address the identical approval issues related to the
review and approval of the settlement with respect to the opt-in plaintiffs whose claims are before
          Case 1:19-cv-01707-AJN Document 52 Filed 05/26/20 Page 2 of 2




this Court. The Parties’ motion for approval would, of course, be filed with this Court and would
follow Your Honor’s instructions for such motions.
        The Parties request the Court hold a status conference at its earliest convenience to discuss
this proposal with the Court and determine the Court’s preference on such procedure.

       The Parties thank the Court for its consideration of this request.

                                                      Respectfully submitted,

                                                      SWARTZ SWIDLER, LLC

                                                      /s/ Justin L. Swidler           .
                                                      Justin L. Swidler, Esq.

cc: counsel of record (via ECF), Andrew Byrne (via email)
